TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED APRIL 7, 2017



                                      NO. 03-01-00300-CV


                                  Kenneth W. Eilers, Appellant

                                                 v.

                                  Central Texas Bank, Appellee




      APPEAL FROM THE 155TH DISTRICT COURT OF FAYETTE COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND BOURLAND
    DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court. Having reviewed the record, the

Court holds that appellant has not prosecuted his appeal and did not comply with a notice from

the Clerk of this Court. Therefore, the Court dismisses the appeal for want of prosecution.

Appellant shall pay all costs relating to this appeal, both in this Court and the court below.